DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 5-7 have been canceled.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutz et al. 4,258,635.
With respect to claim 1, Lutz et al. 4,258,635 disclose an agricultural tillage implement (Figures 1-3), comprising:
a main frame 1,6,8,14 including a pull hitch 2 extending in a travel direction (arrow, unnumbered; Figure 1) over the ground;
a row of disc blades 4 carried by the main frame 1,6,8,14 and necessarily forming a vertical tillage assembly (Figures 1-3), the row of disc blades 4 extending generally laterally with respect to the travel direction (arrow, unnumbered; Figure 1);

the row of rotary tine assemblies 9,91-94 including individual rotary tines 92 to necessarily create discrete holes (unnumbered) in the ground (unnumbered) being tilled as the agricultural tillage implement (Figures 1-3) moves in the travel direction (arrow, unnumbered; Figure 1); and
a ground deposit system 17,17a,18,19 connected to the main frame 1,6,8,14 and including a supply 17 for a component (see the disclosure in column 5, lines 14, 15 and 19-23) to be deposited in the ground, a distribution network 18,19 connected to the supply 17 for distributing the component (see the disclosure in column 5, lines 14, 15 and 19-23) within the agricultural tillage implement (Figures 1-3), and outlets (unnumbered; necessarily from “nozzle tubes 19”; see the disclosure in column 5, line 17 and in Figure 1) from the distribution network 18,19 for expelling the component (see the disclosure in column 5, lines 14, 15 and 19-23) to the ground (unnumbered) behind the row of rotary tine assemblies 9,91-94.
As to claim 3, the ground deposit system 17,17a,18,19 includes a granular component (see the disclosure in column 2, line 54) metering device 17a.
Regarding claim 3, the supply 17 includes a tank 17 connected to the main frame 1,6,8,14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lutz et al. 4,258,635 in view of Chen et al. 2007/0289511 A1.
With respect to claim 2, Lutz et al. 4,258,635 disclose a supply 17 for a component (see the disclosure in column 5, lines 14, 15 and 19-23). 
Claim 2 distinguishes over Lutz et al. 4,258,635 in requiring the supply to include a pressurized manure hose from a liquid manure holding reservoir.
	Chen et al. 2007/0289511 A1 disclose a liquid component being liquid manure (see the disclosure in paragraph [0042]) and a supply 14 to include a pressurized manure (see the disclosure in paragraph [0042] and in the last full sentence of paragraph [0037]) hose (unnumbered; between 14 and 40 in Figure 1; see also the last full sentence of paragraph [0038]) from a liquid manure (see the disclosure in paragraph [0042] and in the last full sentence of paragraph [0037]) holding reservoir 14 (as required in claims 6 and 12). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized liquid manure as disclosed in Chen et al. 2007/0289511 A1 as the liquid component in Lutz et al. 4,258,635 and to have utilized a supply 14 to include a pressurized manure (see the disclosure in paragraph [0042] and in the last full sentence of paragraph [0037]) hose (unnumbered; between 14 and 40 in Figure 1; see also the last full sentence of paragraph [0038]) from a liquid manure (see the disclosure in paragraph [0042] and in the last full sentence of paragraph [0037]) holding reservoir 14 of Chen et al. 2007/0289511 .

Response to Arguments
Applicant's arguments filed March 30, 2021 have been fully considered but they are not persuasive since they are considered to be more limiting than what is actually claimed.  
Contrary to applicant’s argument that “the row of Lutz’s blades disturb the subsoil and do not provide a vertical tillage assembly forming continuous slits in the ground”, the row of disc blades 4 would necessarily provide “vertical tillage” to some degree and would necessarily form “continuous slits in the ground”.  Further, no limitations are present in claim 1 precluding that the blades “disturb the subsoil”.
Further, no limitations are present in claim 1 precluding tines that are “powered in a direction opposite of travel” as argued by applicant.  Claim 1 merely recites a “the row of rotary tine assemblies including individual rotary tines to create discrete holes in the ground being tilled as the agricultural implement moves in the travel direction” which does not preclude tines that are “powered in a direction opposite of travel” as argued by applicant.
The rejections of the remaining claims 2-4 remain since Lutz still meets the limitations of parent claim 1.

Reasoning for No Double Patenting Rejection being made
	No double patenting rejection is being made between claims 1-4 the instant application 16/247,045 and parent application 15/407,708 (which became U.S. Patent No. 10,212,873 B2) 

For any amendments made to the claims, applicant should indicate page, line number or paragraph, line number of the specification where basis is present (to avoid new matter issues or issues where antecedent basis is not present in the specification).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Olsen US 2014/0166320 disclose a tilling apparatus.  See particularly Figures 11 and 14.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        




April 30, 2021